OPINION OF THE COURT
Green, J. P.
Defendant City of Rochester (City) amended its Municipal Code to regulate public entertainment establishments providing booths for the private viewing of motion pictures or "adult entertainment.’’* Effective February 1, 1996, the ordinance provides:
"No person shall own, operate, manage or control, or cause or permit the establishment, operation or use of a booth provided or used for the private viewing of motion pictures or adult entertainment unless the booth is physically constructed and arranged in such a manner that the entire interior portion of the booth is clearly visible to persons in an adjacent public area of the premises. Visibility into such booths shall not be blocked or obscured by doors, curtains, partitions, drapes, or any other obstruction whatsoever. * * * All such booths shall be separated from adjacent booths and any non-public areas by a wall. All such walls shall be solid and without any openings, [and] shall extend from the floor to a height of not less than six (6) feet * * *. Windows may be provided in the walls for viewing live entertainment as long as the windows are solid and cannot be opened to allow for contact between the patron and entertainer. * * *
"No person shall allow or permit the use of a booth provided or used for the private viewing of motion pictures or adult *272entertainment to be occupied by more than one person at a time, nor shall more than one person occupy any such booth at a time” (Municipal Code of City of Rochester § 29-15 [I] [2], [3]).
Those amendments were prompted by the City’s concern with the spread of AIDS and other sexually transmitted diseases. The regulations governing the operation and use of booths were enacted by the City Council "to assure that entertainment centers are not used in a manner that can facilitate the transmission of such diseases through high-risk sexual contact with multiple partners” (Municipal Code of City of Rochester § 29-15 [I] [1]). The Council found that closed booths are used by patrons of adult entertainment centers for sexual activity and that the presence of doors or other obstructions on those booths encourages such activity and thereby facilitates the transmission of disease (Municipal Code of City of Rochester § 29-15 [I] [1] [b], [c]).
Plaintiffs, owners of retail stores selling books and video tapes, previously offered enclosed booths for the private screening of sexually explicit motion pictures. Prior to the effective date of the ordinance, plaintiffs commenced the instant action, challenging that part of the amended ordinance requiring open booths. Plaintiffs seek judgment declaring that the open booth requirement violates the free speech guarantees of the State and Federal Constitutions. Plaintiffs also seek judgment permanently enjoining the City from enforcing that portion of the ordinance. Plaintiffs moved for a preliminary injunction against the enforcement of the open booth requirement during the pendency of the action. Supreme Court denied plaintiffs’ motion and this appeal ensued.
CPLR 6301 authorizes a preliminary injunction to be granted in any action where a permanent injunction is sought. To be entitled to a preliminary injunction, plaintiffs were required to demonstrate (1) the likelihood of ultimate success on the merits; (2) irreparable injury if the preliminary injunction is not granted; and (3) a balancing of the equities in their favor (see, Niagara Recycling v Town of Niagara, 83 AD2d 316, 324; Gambar Enters. v Kelly Servs., 69 AD2d 297, 306). In denying plaintiffs’ motion for a preliminary injunction, the court determined that plaintiffs failed to establish a likelihood of success on the merits of their constitutional challenges to the ordinances. From that determination, the conclusion followed that plaintiffs also failed to demonstrate irreparable injury or a balancing of the equities in their favor.
In our view, plaintiffs made a sufficient showing to warrant preliminary injunctive relief. Our analysis begins with the *273premise that the sexually explicit but nonobscene entertainment displayed in booths at plaintiffs’ establishments is a protected form of expression under the First Amendment of the Federal Constitution (see, Barnes v Glen Theatre, 501 US 560; Schad v Mount Ephraim, 452 US 61, 66; City of New York v S&H Book Shop, 41 AD2d 637) and article I (§ 8) of the State Constitution (see, Matter of Town of Islip v Caviglia, 73 NY2d 544, 556; People ex rel. Arcara v Cloud Books, 68 NY2d 553, 557; Bellanca v New York State Liq. Auth., 54 NY2d 228, 234-235, cert denied 456 US 1006). There is no dispute that the amended ordinance implicates both constitutional guarantees in its regulation of plaintiffs’ presentation of that expression. Plaintiffs’ ultimate success on the merits, however, clearly hinges upon the level of protection afforded by the State Constitution. Legislative enactments similar to the amended Rochester ordinance, requiring that booths used for viewing adult entertainment be open, have thus far withstood every challenge made under the Federal Constitution (see, Matney v County of Kenosha, 887 F Supp 1235, affd 86 F3d 692 [7th Cir]; Spokane Arcade v City of Spokane, 75 F3d 663 [9th Cir]; TK’S Video v Denton County, 24 F3d 705 [5th Cir]; Mitchell v Commission on Adult Entertainment Establishments, 10 F3d 123 [3d Cir]; Bamon Corp. v City of Dayton, 923 F2d 470 [6th Cir]; Postscript Enters. v City of Bridgeton, 905 F2d 223 [8th Cir]; Singer v Town of E. Hartford, 901 F2d 297 [2d Cir]; Doe v City of Minneapolis, 898 F2d 612 [8th Cir]; Berg v Health & Hosp. Corp., 865 F2d 797 [7th Cir]; Wall Distribs. v City of Newport News, 782 F2d 1165 [4th Cir]; Ellwest Stereo Theatres v Wenner, 681 F2d 1243 [9th Cir]; Libra Books v City of Milwaukee, 818 F Supp 263 [ED Wis]; Movie & Video World v Board of County Commrs., 723 F Supp 695 [SD Fla]; Ellwest Stereo Theater v Boner, 718 F Supp 1553 [MD Tenn]; Suburban Video v City of Delafield, 694 F Supp 585 [ED Wis]; Broadway Books v Roberts, 642 F Supp 486 [ED Tenn]; see also, Deluxe Theater & Bookstore v City of San Diego, 175 Cal App 3d 980, 221 Cal Rptr 100; County of Sacramento v Superior Ct., 137 Cal App 3d 448, 187 Cal Rptr 154; DeMott v Board of Police Commrs., 122 Cal App 3d 296, 175 Cal Rptr 789; EWAP, Inc. v City of Los Angeles, 97 Cal App 3d 179, 158 Cal Rptr 579; City of Colorado Springs v 2354 Inc., 896 P2d 272 [Colo]; City of Ramsey v Amusement Ctr., 498 NW2d 25 [Minn App]; City of Lincoln v ABC Books, 238 Neb 378, 470 NW2d 760; City of Cleveland v Fisher, 62 Ohio Misc 2d 792, 611 NE2d 1016; Commonwealth ex rel. Preate v Danny’s New Adam & Eve Bookstore, 155 Pa *274Commw 281, 625 A2d 119; Martinez v State, 744 SW2d 224 [Tex App]; Adult Entertainment Ctr. v Pierce County, 57 Wash App 435, 788 P2d 1102, review denied 115 Wash 2d 1006, 796 P2d 725; City News & Novelty v City of Waukesha, 170 Wis 2d 14, 487 NW2d 316, review denied 491 NW2d 768).
Nevertheless, the courts of this State have emphasized that the Federal Constitution fixes only minimum standards and that "matters of free expression in books, movies and the arts generally, are particularly suited to resolution as a matter of State common law and State constitutional law” (Immuno AG. v Moor-Jankowski, 77 NY2d 235, 248, cert denied 500 US 954; see, O’Neill v Oakgrove Constr., 71 NY2d 521, 531 [Kaye, J., concurring], mot to amend remittitur denied 72 NY2d 910; People ex rel. Arcara v Cloud Books, supra, at 557-558). "It is often forgotten that diversity is the essence of federalism and that the Federal Constitution only guarantees minimum protections, leaving to the States the task of affording additional or greater rights under their Constitutions, tailored to the special needs and traditions of the various States (People v Adams, 53 NY2d 241, 250). There is probably no area in which State attitudes are more diverse, and thus where independent State constitutional rights serve their intended purposes, than in the area dealing with freedom of expression (e.g., Miller v California, 413 US 15)” (Matter of Beach v Shanley, 62 NY2d 241, 255 [Wachtler, J., concurring]).
Historically, New York has assumed a preeminent position in the Federal system through its tradition of providing "a hospitable climate for the free exchange of ideas” (Immuno AG. v Moor-Jankowski, supra, at 249). That tradition of protecting free expression includes "tolerance of the unconventional and of what may appear bizarre or even offensive” (People v Scott, 79 NY2d 474, 488). Indeed, "New York is a State where freedom of expression and experimentation has not only been tolerated, but encouraged” (People v P. J. Video, 68 NY2d 296, 309, cert denied 479 US 1091).
That historical and cultural tradition of fostering free expression is embodied in the broad guarantee of article I (§ 8) of the New York State Constitution: "Every citizen may freely speak, write and publish his sentiments on all subjects * * * and no law shall be passed to restrain or abridge the liberty of speech or of the press.” That expansive language further supports the conclusion that "[t]he protection afforded by the guarantees of free press and speech in the New York Constitution is often broader than the minimum required by the First Amendment” *275(O'Neill v Oakgrove Constr., supra, at 529, n 3, citing People ex rel. Arcara v Cloud Books, supra, at 557-558; Matter of Beach v Shanley, supra, at 255 [Wachtler, J., concurring]; Bellanca v New York State Liq. Auth., supra, at 235; see, Immuno AG. v Moor-Jankowski, supra, at 248-249). We conclude that plaintiffs, relying upon the broad degree of protection afforded free expression by our State Constitution, have made a prima facie showing of their right to relief sufficient to warrant the issuance of a preliminary injunction (see, Tucker v Toia, 54 AD2d 322, 326).
Under the State Constitution, like the Federal Constitution, government regulation of speech that is aimed at the message conveyed must clear a high hurdle to withstand challenge. "Generally speaking, if the regulation is content-based it is presumptively invalid and therefore subject to strict scrutiny” (Matter of Town of Islip v Caviglia, supra, at 556). Plaintiffs contend that Rochester’s amended ordinance is a presumptively invalid content-based restriction because it singles out "adult entertainment” for regulation. We need not reach that issue because plaintiffs have established the likelihood of their right to relief under the less exacting standard applied to regulations burdening speech only incidentally. That standard is set forth in People ex rel. Arcara v Cloud Books (supra, at 558; see, Matter of Town of Islip v Caviglia, supra, at 558; City of New York v Capri Cinema, 169 Misc 2d 18; City of New York v Dana, 165 Misc 2d 409, 414).
In Arcara, the Erie County District Attorney attempted to close a bookstore as a public nuisance pursuant to the Public Health Law. A Deputy Sheriff working as an undercover investigator personally observed patrons of that bookstore engaged in masturbation and fellatio and was himself solicited by prostitutes on the premises. The owner was aware that the bookstore was being used for illegal sexual activity but did nothing to prevent it. The District Attorney chose not to arrest or prosecute the offending customers or to obtain an injunction against the illegal activity, but instead applied for an order closing the bookstore for a year. The Supreme Court held that the District Attorney’s action was directed solely' at illicit conduct and did not trigger the protection of the First Amendment of the Federal Constitution (Arcara v Cloud Books, 478 US 697). The Court of Appeals, however, reached beyond "the minimal national standard established by the Supreme Court” (People ex rel. Arcara v Cloud Books, supra, at 557-558) and held that closure of the bookstore implicated the guarantee of *276free expression under the State Constitution. The Court further held that, while a bookstore is not exempt from regulations protecting the public health and safety, "when government regulation designed to carry out a legitimate and important State objective would incidentally burden free expression, the government’s action cannot be sustained unless the State can prove that it is no broader than needed to achieve its purpose” (People ex rel. Arcara v Cloud Books, supra, at 558 [emphasis added]).
Defendants have failed to demonstrate that the open booth requirement of the amended ordinance is no broader than necessary to accomplish their legitimate objective of preventing the transmission of AIDS and other sexually transmitted diseases "through high-risk sexual contact with multiple partners” (Municipal Code of City of Rochester § 29-15 [I] [1]). Less restrictive alternatives, including enforcement of the newly enacted requirements of solid walls and one person per booth, are available to serve that objective. In addition, plaintiffs have agreed to remove two feet from the bottom of booth doors to facilitate enforcement of the mandate of one person per booth. Defendants have offered no evidence suggesting that those less restrictive alternatives would be any less effective in meeting their objective than opening the booths to public view.
We are mindful that the open booth requirement imposed by the City has a less drastic impact upon free expression than the closure of the bookstore in Arcara. Nothing in Arcara suggests, however, that the State constitutional standard that a restriction on free expression be "no broader than necessary to accomplish [the City’s] purpose” is limited to closures (People ex rel. Arcara v Cloud Books, supra, at 559). Rather, that standard is triggered simply by the question "whether the [City] went too far and enacted an ordinance that had an impermissible incidental effect abridging free expression” (Matter of Town of Islip v Caviglia, supra, at 558).
Further, while the level of governmental intrusion was greater in Arcara than in this case, the underlying basis for the impermissible intrusion was also greater. Unlike Arcara, the record in the instant case contains little evidence that "high-risk sexual contact” has occurred in closed booths in plaintiffs’ establishments and thereby threatened the public health (Municipal Code of City of Rochester § 29-15 [I] [1]; see, 10 NYCRR subpart 24-2 [establishments making facilities available for anal intercourse, vaginal intercourse or fellatio *277constitute a threat to the public health]). Defendants’ only proof that such sexual contact has occurred there is the affidavit of a Zoning Enforcement Officer, who asserted that she inspected plaintiffs’ businesses and observed used condoms and packets of lubricant in the booths. Unlike the investigator in Arcara, she observed no sexual acts or solicitation by prostitutes. Further, nothing in the record indicates that plaintiffs were aware of or condoned sexual activity on their premises.
The paucity of factual support for the City’s action distinguishes this case not only from Arcara, but also from Matter of Town of Islip v Caviglia (supra). The zoning ordinance upheld in Caviglia was largely the product of a study prepared on behalf of the Town of Islip, detailing the harmful effects of adult entertainment businesses on the surrounding neighborhoods and exploring how those effects could be mitigated. The Court held that "the Town’s use of its zoning powers was the most appropriate means to address its substantive problems” and that the ordinance was " 'no broader than needed’ for the intended purpose” (Matter of Town of Islip v Caviglia, supra, at 559, 560, quoting People ex rel. Arcara v Cloud Books, supra, at 558).
In reaching a contrary conclusion in the instant case, we do not "construe Arcara in absolutist terms” (Matter of Town of Islip v Caviglia, supra, at 559). Nor do we step outside our proper judicial role by resting our decision on "nothing more than a disagreement with the [City] over how much corrective action is wise and how best it may be achieved” (Matter of Town of Islip v Caviglia, supra, at 560). Rather, we follow the clear directive of Arcara, reaffirmed in Caviglia, by requiring the City to prove that, in mandating open booths for the private viewing of motion pictures or adult entertainment, "it has chosen a course no broader than necessary to accomplish its purpose” (People ex rel. Arcara v Cloud Books, supra, at 559).
Like the illegal sexual activity taking place in the bookstore in Arcara, and unlike the adverse secondary effects of adult uses on Islip’s neighborhoods in Caviglia, the conduct defendants seek to prevent is "subject to direct attack” through injunctive relief, criminal prosecutions of persons violating the laws prohibiting prostitution, enforcement of the solid wall and one person per booth requirements of the amended ordinance and plaintiffs’ voluntary offer to remove the bottom portion of booth doors (Matter of Town of Islip v Caviglia, supra, at 559). It is undisputed that those alternatives have not been attempted and the record contains no proof that those *278alternatives would be inadequate or unavailing to achieve the City’s objective (see, People ex rel. Arcara v Cloud Books, supra, at 559; cf., City of New York v 777-779 Eighth Ave. Corp., — AD2d —, 1996 NY Slip Op 03397 [1st Dept, Apr. 16, 1996]; City of New York v Dana, supra; City of New York v Capri Cinema, supra, at 24-25). We conclude that, absent such proof, plaintiffs are likely to succeed on the merits of their challenge to the open booth requirement on State constitutional grounds.
We emphasize that our conclusion that plaintiffs have demonstrated a likelihood of ultimate success must not be equated with a final determination on the merits (see, Gambar Enters. v Kelly Servs., 69 AD2d 297, 306-307, supra; Tucker v Toia, supra, at 326). Plaintiffs may not ultimately prevail in obtaining judgment declaring that the open booth requirement is unconstitutional and permanently enjoining enforcement of the challenged portions of the amended ordinances. Their position, however, "is based on substantial principles of constitutional law and involves novel issues of first impression” in this State (Tucker v Toia, supra, at 326). It is appropriate, therefore, to grant a preliminary injunction "to hold the parties in status quo while the legal issues are determined in a deliberate and judicious manner” (Tucker v Toia, supra, at 326).
We further conclude that plaintiffs satisfied their burden of demonstrating that they will suffer irreparable injury if the preliminary injunction is not granted. Infringement of the constitutionally guaranteed right of free expression, "for even minimal periods of time, unquestionably constitutes irreparable injury” (Elrod v Burns, 427 US 347, 373; see, G & V Lounge v Michigan Liq. Control Commn., 23 F3d 1071, 1078 [6th Cir]; Community Communications Co. v City of Boulder, 660 F2d 1370, 1376 [10th Cir], cert dismissed 456 US 1001).
Finally, we agree with plaintiffs that a balancing of the equities weighs in their favor. Plaintiffs submitted evidence that they will sustain a significant loss of business if the open door requirement is enforced (see, Kemo, Inc. v City of Long Beach, 47 Misc 2d 185, 186). In addition, plaintiffs will be required to absorb the expense of altering their premises to conform to that requirement and of returning them to their original state if their action is ultimately successful (see, Finger Lakes Health Sys. Agency v St. Joseph’s Hosp., 81 AD2d 403, 408, lv denied 55 NY2d 606). Further, if plaintiffs ultimately succeed, they will have suffered irremediable loss of constitutionally protected rights.
Balanced against the probability of hardship to plaintiffs is the City’s concern about the spread of sexually transmitted *279diseases, particularly AIDS. The weight and legitimacy of the City’s interest in stemming the AIDS epidemic are not subject to dispute. Nothing in the record, however, supports the City’s position that prohibiting the private viewing of motion pictures or adult entertainment in closed booths is necessary to serve that interest.
Accordingly, the order should be reversed and plaintiffs’ motion for a preliminary injunction granted.

 "Adult entertainment” is defined in section 29-1 of the Municipal Code as ”[a]ny motion picture or public entertainment which is characterized by emphasis on the description or depiction of specific anatomical areas or specified sexual activities as defined in [sjection 115-13 of the Municipal Code.”